Citation Nr: 0107209	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO granted service connection for a PTSD and assigned an 
initial rating of 50 percent.  The veteran filed a timely 
notice of disagreement and his appeal for a higher rating has 
been perfected to the Board.  Inasmuch as the appeal is 
against an original grant, the Board has framed the issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (appeals against original 
grants of service connection are not construed as claims for 
increased ratings).


REMAND

In March 1999, the RO granted service connection for PTSD, 
and rated it as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran contends that his PTSD is 
more disabling than currently rated and warrants a higher 
initial rating.

The Board notes that the claims folder contains conflicting 
medical opinions regarding the veteran's service-connected 
PTSD.  In a treatment summary dated September 1998, the 
veteran's therapist from the Vet Center diagnosed him with 
chronic PTSD, severe to extreme in nature, and reported his 
Global Assessment of Functioning (GAF) score as 35, 
indicative of major impairment in areas such as work, family 
relations, judgment, thinking, or mood.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) (Fourth Edition) (A GAF score 
is the examiner's judgment of the individual's overall level 
of functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of functioning).  
In a January 1999 VA psychiatric examination, the examiner 
diagnosed the veteran with PTSD and a GAF score of 50, 
indicative of serious, but not major, impairment in social or 
occupational functioning.  Although the GAF scores reported 
differ, the history and clinical findings discussed in the 
aforementioned examinations are, in general, consistent.  An 
additional medical examination to reconcile the conflicting 
opinions (specifically the wide spread between the respective 
GAF scores) and to re-evaluate the impact of the veteran's 
PTSD on his social and occupational functioning would be 
useful in the adjudication of this case. 

Additionally, the Board notes that full treatment records 
from the Vet Center have not been obtained and associated 
with the claims folder.  In order to comply with the 
provisions of the Veterans Claims Assistance Act of 2000, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
treatment records related to the 
veteran's PTSD from the Vet Center.  In 
addition, after securing any necessary 
release, the RO should attempt to obtain 
copies of all pertinent medical records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims file, and the veteran so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and severity of the 
veteran's service-connected PTSD.  The 
claims folder, along with a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examining 
psychiatrist in connection with the 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner must render 
specific findings regarding the degree of 
the veteran's occupational (ability to 
work) and social impairment, if any, due 
to his service-connected PTSD.  
Furthermore, the examiner should 
specifically consider the opinions of the 
prior VA examiner and the Vet Center 
therapist, and their respective GAF score 
assignments.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the claim in light of all 
applicable evidence and pertinent legal 
authority to include consideration of 
all potentially applicable diagnostic 
codes and the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  In 
the event the veteran fails to report 
for a scheduled VA examination, action 
should be taken in compliance with 
38 C.F.R. § 3.655.  The RO must provide 
adequate reasons and bases for all of 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the veteran should be provided with an 
SSOC and given the opportunity to 
respond within the applicable time 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).





